Citation Nr: 1743958	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  15-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, including as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied, in pertinent part, the Veteran's claim of service connection for cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, including as due to exposure to contaminated water at Camp Lejeune.

A videoconference Board hearing was held at the RO in Seattle, Washington, in December 2015 before the undersigned.

The Veteran resides within the jurisdiction of the Seattle RO, but in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina, in 1970-1971 and may have been exposed to contaminated water while serving at this facility.

2.  The evidence is against a finding that the current cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, was caused or aggravated by a disease or injury in active service to include exposure to contaminated water at Camp Lejeune.



CONCLUSION OF LAW

Cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

The Veteran contends that in-service exposure to contaminated water while he was on active service at Camp Lejeune caused or contributed to his current cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis.  With respect to the assertion that the Veteran was exposed to contaminated water while he was on active service at Camp Lejeune, the Board notes that VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  The Veteran's service personnel records show that he served at Camp Lejeune from December 1970 to February 1971.

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id.  Accordingly, the Board finds that the Veteran likely was exposed to contaminated water while serving at Camp Lejeune.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.  

VA has recently amended its regulations to provide for presumptive service connection for Camp Lejeune Veterans who have eight listed diseases.  82 Fed. Reg. 4173, 4184-5 (Jan. 23, 2017) (effective Mar. 14, 2017)(to be codified at 38 C.F.R. §§ 3.307(a)(1), 3.309(f)).

VA has also recognized 15 "covered illnesses" that it will assume are attributable to a veteran's active duty service at Camp Lejeune for treatment purposes.  38 C.F.R. § 17.400(b).

The claimed cyclical vomiting syndrome abdominal pain, abdominal migraines, and pancreatitis are not on the list of 14 diseases in the NRC report; the eight diseases that will be presumptively service connected; or the 15 diseases that VA will assume are due to active duty service at Camp Lejeune.  

The Veteran's available post-service VA and private treatment records begin in 2006 and do document ongoing complaints of, and treatment for, cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis.  This includes multiple private hospitalizations when the symptoms attributable to his cyclical vomiting syndrome were acute.  

There is evidence both in support of and against the Veteran's contentions regarding a relationship between his conceded in-service exposure to contaminated water at Camp Lejeune and his current cyclical vomiting syndrome.    

In August 2013, J. H. Oakland, M.D., a board certified physician, former Navy physician, and current director of a private hospital; reported that the Veteran had undergone hospitalizations at his facility since 2011.  The doctor opined that it was as likely as not that the cyclical vomiting syndrome was caused by in-service exposure to contaminated water and VOCs while at Camp Lejeune.  The rationale for this opinion was a review of the Veteran's medical records.  The rationale also was that there were "no other known or apparent causes for" the Veteran's current cyclical vomiting syndrome other than his in-service exposure to contaminated water at Camp Lejeune, including no known risk factors for cyclical vomiting syndrome, no known family history, and no other carcinogenic or hazardous materials exposures "that would have precipitated, caused, or contributed to his current condition."

In a statement dated in November 2013 the Veteran acknowledged that service treatment records would not show cyclical vomiting syndrome chronic abdominal pain, abdominal migraines, or pancreatitis, because these began decades after service.  He reported that his health began to deteriorate in the late 1980's.  He believed these disabilities were the result of exposure to Camp Lejeune water.

In a November 2013 medical opinion, a VA clinician opined that it was less likely than not that cyclical vomiting syndrome, and pancreatitis were related to in-service treatment for stomach problems noted in his service treatment records.  The rationale for this opinion was that, after being treated once in 1970 for an upset stomach associated with a cough, nausea, vomiting, and diarrhea the Veteran's medical history was "negative for a stomach condition caused by service."  The examiner also noted the Veteran's reported history of alcohol abuse, a known risk factor for chronic pancreatitis, was "much more likely" the cause of his pancreatitis, abdominal pain, and vomiting.

In a July 2015 opinion, a different VA physician also opined that the Veteran's cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, was not related to active service, including as due to in-service exposure to contaminated water at Camp Lejeune.  The rationale for this opinion was a review of the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The rationale also was that the Veteran only was assigned to Camp Lejeune for approximately 38 days which was "less than the average duration of stay and potential exposure of 18 months in published studies of Camp Lejeune (CL) Marines."  

The VA physician observed that the Veteran's medical history was complicated and his risk factors for chronic nausea, vomiting, and abdominal pain "likely include" prior alcohol and marijuana abuse, chronic/recurrent pancreatitis, and chronic hepatitis C.  The physician concluded that it was less likely that the Veteran's current gastrointestinal diagnoses were related to his limited exposure to contaminated water at Camp Lejeune because there was no correlation in a review of relevant medical literature between his potential chemical exposures and his development of cyclical vomiting syndrome.

At his hearing, the Veteran reported exposure to the water at Camp Lejeune for approximately six weeks.  This was the only location where he would have been exposed to the substance presumed to have been in the water at Camp Lejeune.  He initially reported the onset of abdominal distress 18 years ago; but his spouse of 30 years reported that he had had "something going on" for as long as she had known him, but it was not as severe as currently.  She and the Veteran reported that he had stopped drinking 20 or more years ago.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record clearly shows that the Veteran has the current disabilities for which he is claiming service connection.  Because he is presumed to have been exposed to contaminated water while serving at Camp Lejeune from December 1970 to February 1971; the record also shows an in-service injury.  The question is whether the current disability is caused or aggravated by that or other in-service disease or injury.

Dr. Oakland has provided a competent opinion favoring a link between the current disability and the exposure to Camp Lejeune water in service; while two VA clinicians have provided negative opinions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

All three of the medical opinions in this case are definitive and generally appear to be based on an accurate and adequate history.

Dr. Oakland's opinion; however, has a limited rationale.  While noting the absence of other risk factors, he provides no reason for finding that exposure to the waters at Camp Lejeune could cause the disabilities for which the Veteran is seeking service connection.  In this regard his opinion does not evidence any consideration of medical literature or research.

The most recent VA medical opinion does consider whether the Camp Lejeune exposure could cause the claimed diabetes; and is based on a review of medical literature.  There has been some dispute as to the extent of the Veteran's use of alcohol and marijuana.  The Veteran has reported no recent use of alcohol and use of marijuana only as a treatment for the current disabilities.  He has provided an alcohol history reporting that he stopped drinking when he was 45 (he was born in October 1952) and that prior to stopping he had two drinks four or five times per week.  The July 2015 examiner noted; however, service treatment records reporting that the Veteran was intoxicated.  The examiner also noted a record from Dr. Oakland's hospital reporting an increase in symptoms as the Veteran increased cannabis use to treat his disabilities and appearing to attribute the disability to that use.

The July 2015 opinion is the most probative because of the detail of the history considered (as reflected in the examination report), and its reference to specific medical literature from the National Institute of Health, the Mayo Clinic and VA's UpToDate 2015.  The record contains no medical literature linking the Veteran's claimed disabilities to the substances in Camp Lejeune water.  As lay persons, the Veteran and his spouse lack the medical expertise to provide an opinion as to the link between the in-service exposure to contaminated water and the current disability.  Accordingly, the weight of the evidence is against the grant of service connection for cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis on the basis of the in-service exposure.

The hearing testimony raise a question as to whether the cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis was directly incurred in service.  The service treatment records document a complaint of abdominal pain, but no further symptoms; and the discharge examination was normal.  The hearing testimony does not contain any clear reports of ongoing abdominal symptomatology, pancreatitis or vomiting in the years immediately after service.  The Veteran's spouse reported only that "something" was going on when she met the Veteran, but it is unclear whether this has anything to do with the current disability and she first met the Veteran more than 10 year after he was discharged from service.

For his part, the Veteran's July 2013 statement reports the onset of symptoms decades after service and private medical records show that he consistently reported a similar history when seen for treatment.  Absent competent and credible evidence linking the current disability directly to service, the weight of the evidence is against service connection for the disability as directly related to service.


ORDER

Entitlement to service connection for cyclical vomiting syndrome, to include chronic abdominal pain, abdominal migraines, and pancreatitis, as due to exposure to contaminated water at Camp Lejeune is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


